Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed February 23, 2021, is a reissue of U.S. Patent 10,501,449 (hereafter the '449 patent), which issued from U.S. application Serial No. 15/993,683 (the ‘683 application) with claims 1-61 on December 10, 2019.
According to the error statement in the reissue declaration filed 02/23/2021, “[a]n error related to priority to a foreign application was made in the patent.  Patentee seeks to perfect the priority by submitting a certified copy of the priority documents herein.” It is acknowledged that foreign priority claims to India applicant number 201711019293 filed 06/01/2017 and to India application number 201811004486 filed 02/06/2018 have been perfected in this reissue application.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-61 directed to a compound, a pharmaceutical composition, a method of treatment of cardiovascular disease, and a method for promoting diuresis or natriuresis.  Claims 1, 11, 13 and 15, as issued in the ‘449 patent, are representative and reproduced below.

    PNG
    media_image1.png
    658
    294
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    873
    594
    media_image2.png
    Greyscale

11.  A pharmaceutical composition comprising one or more compounds according to claim 1, or a salt thereof; and a pharmaceutically acceptable carrier or diluent.

13.  A method for the treatment of a cardiovascular disease, which comprises administering to a patient having said disease a therapeutically affective amount of a compound of claim 1, or pharmaceutically acceptable salt thereof.

15.  A method for promoting diuresis or natriuresis, which comprises administering to a patient in need thereof a therapeutically affective amount of a compound of claim 1, or pharmaceutically acceptable salt thereof.


Claim Objections
Claims 1, 4, 8 and 18 are objected to because of the following informalities:
In claim 1, at col. 492, line 50, the term “C3-6 cycloalkyl” should be “or C3-6 cycloalkyl”.
In each of claim 1 (col. 493, line 1), claim 4 (col. 494, line 65), claim 8 (col. 495, line 41) and claim 18 (col. 509, line 52), the term “pyrrazolyl” should be “pyrazolyl”.
In claim 1, at col. 493, line 25, the word “or” should be inserted after “-NR4-,“.
In claim 1, at col. 493, line 26, the term “OH, CN” should be changed to “OH or CN”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 depends from claim 5 and sets forth that R2a can be SO2C1-4 alkyl (see col. 495, line 21).  This does not further limit claim 5, which depends back to claim 1.  In particular, claim 1 sets forth that R2a can be SO2Re, where Re can be C1-3 alkyl, not C1-4 alkyl.  Since the ‘449 patent specification defines Re in Formula (I) as being C1-3 alkyl (col. 5, line 56), then claim 6 should be amended to recite SO2C1-3 alkyl.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/928,079 (the ‘079 reference application), now allowed. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of Formula (I) in claims 1-14 of the ‘079 reference application is a more limited genus than, and anticipates, instant Formula (I) wherein “Y” is -CH2-C(R6)2- and “V” is -O-.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 27-61 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No additionally cited prior art which teaches or renders obvious the compounds, pharmaceutical compositions and methods in claims 27-61 has been made of record in the 17/183,286 file.  Accordingly, claims 27-61 are patentable for the same reasons as found in the 10,501,449 patent.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,501,449 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991    

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991